Citation Nr: 0416235	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  96-51 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin 
disorder, to include as a result of exposure to Agent 
Orange.

3.  Entitlement to service connection for hepatitis C 
and liver damage.  

4.  Entitlement to service connection for bronchitis.  

5.  Entitlement to an increased evaluation for 
lumbosacral strain, currently rated as 20 percent 
disabling.

6.  Entitlement to a total rating for compensation 
purposes based on individual unemployability.

7.  Entitlement to service connection for a temporary 
total evaluation under 38 C.F.R. § 4.29.  

REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from July 
1966 to July 1969 and from April 1971 to December 
1971.  The veteran served in the Republic of Vietnam 
from July 1967 to July 1968.

This appeal arises from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran has 
appealed to the Board of Veterans' Appeals 
(hereinafter referred to as the Board).  

The veteran testified at the RO in September 1993, 
August 1996, and November 1997.  He testified before 
the undersigned Veterans Law Judge sitting in 
Washington, D. C. in March 1998.  In May 2003, the 
veteran and his spouse testified at a videoconference 
hearing before the undersigned the undersigned 
Veterans Law judge.  

In November 1973, the RO denied service connection for 
fungus of the feet, groin, buttocks, and neck.  The 
veteran did not appeal this decision.  His current 
claim is based on exposure to Agent Orange.  The RO 
denied his claim based on a de novo review of the 
records.  The Board concurs and the pertinent issue is 
as stated on the title page of this decision.

The appeals for service connection for hepatitis C, 
for liver damage, and for bronchitis, as well as the 
appeals for a higher rating for lumbosacral strain, 
for TDIU, and for a temporary total rating will be 
discussed in the Remand section of this decision.  
These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further 
action is required on their part.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of 
Vietnam.

2.  PTSD is of service origin.

3.  The veteran's skin disorder is of service origin.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f)(2003).

2.  A skin disorder was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  Since then, VA has issued regulations to 
implement the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Any error in the chronological implementation of the 
VCAA is deemed to be harmless error.  Because the 
decision below is favorable to the veteran, VA has 
satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal 
poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In general, service connection may be awarded for 
disability resulting from injury or disease incurred 
in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  "Direct" service 
connection may be established for a current disability 
when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred 
(or aggravated) during active service.  Id.  "Direct" 
service connection may be granted for any disease not 
diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, 
establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that a veteran need only demonstrate 
that there is an approximate balance of positive and 
negative evidence in order to prevail.  To deny a 
claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


PTSD

Background

The veteran's service medical records (SMRs) reflect 
that in January 1969 he underwent a psychiatric 
evaluation for his disruptive behavior.  A 
psychiatrist concluded that the veteran had a drinking 
problem.  

In August 1971, the veteran underwent a mental hygiene 
consultation at Fort Benning.  No disqualifying mental 
defect was found, although a basic character and 
behavior disorder was detected.  It was deemed to have 
existed prior to entry and was not a line of duty 
disability.  Separation from the Army was recommended.  
On his report of medical history completed during his 
September 1971 separation examination, the veteran 
checked "yes" to history of nervous trouble and to 
history of head injury.  He reported a concussion in 
Vietnam with no sequelae.  The September 1971 
examination report notes character and behavior 
abnormality, not line of duty, existed prior to entry. 
In November the impression was anxiety.  

In March 1972, the veteran applied for service 
connection for a back disorder and submitted a copy of 
his DD-214.  The DD-214 reflects that he performed 
active military service from July 1966 to July 1969, 
that his Military Operational Specialty Code (MOS) was 
43J20, Textile Repair, and that he had earned the 
Vietnam Service Medal (VSM), the Vietnam Campaign 
Medal (VCM), and the Expert Badge for rifle.  He was 
assigned to the 530th Light Maintenance.  The DD-214 
mentions no medal that would conclusively demonstrate 
participation in combat.  

In June 1991, the veteran submitted a claim for 
service connection for additional disabilities, 
including PTSD claimed due to service in Vietnam. 

In July 1991, the veteran reported that his stressors 
included perimeter guard duty at Chu Lai and convoying 
between Quang Nhai, Hue, and the DMZ where he saw 
dead, both civilians and military.

In July 1991, the RO received the veteran's military 
personnel records from the National Personnel Records 
Center (NPRC).  The records reflect that he 
participated in Vietnam Counteroffensive Phase III, 
Vietnam Counteroffensive Phase IV, and that he 
received the VSM and the VCM and two overseas bars.  
He served in Vietnam from July 1967 to July 1968.  
From July 20, 1967, he was assigned to the 188TH Maint 
Bn; from December 16, 1967, he was assigned to the 723 
Maint Bn (Americal), and on July 5, 1968, he was 
relieved of duty enroute to the U.S.  These records 
mention no medal that would conclusively demonstrate 
participation in combat.  

During an August 1991 VA PTSD compensation and pension 
examination, the veteran appeared to be very angry.  
He described nightmares of watching friends die during 
the Tet offensive in Vietnam.  He had minimal insight 
and fair judgment.  The Axis I diagnoses were PTSD, 
mild; and, major depressive episode.  

A June 1992 Vet Center report notes that the veteran 
reported having been aboard a helicopter that flew 
over the enemy, being at a forward post, encountering 
mines and booby traps, receiving sniper fire, engaging 
the enemy in firefights, seeing dead soldiers, being 
wounded in combat by a P stake, being near a grenade 
explosion, surviving an ambush of his convoy where the 
driver was killed, and seeing civilian casualties.  
The Axis I diagnoses were PTSD; alcohol and 
polysubstance dependence, in remission; and, rule out 
recurrent mood disorder with psychotic features.  A 
need for further PTSD treatment was noted.  

In January 1992, the U.S. Army and Joint Services 
Environmental Support Group (ESG) reported that Chu 
Lai received enemy attacks during the 1968 Tet 
Offensive and that the 723rd Maintenance Battalion 
(Maint Bn) was located there at that time, but no 
documentation was found that specifically stated the 
involvement of the  188th Maint Bn at this time.  The 
report states, "Most Vietnam veterans performed guard 
duty during their Vietnam tour" and "military records 
rarely verify guard duty assignments".  

An August 1992 VA PTSD compensation and pension 
examination report notes that the veteran served in 
Vietnam from July 1967 to August 1968.  The veteran 
again reported several previously reported stressors 
and also recalled an attack upon a village where many 
civilians were killed and witnessing a fellow soldier 
commit suicide with a hand-grenade.  The only 
diagnosis offered was "classic symptoms of PTSD."

In a January 1993 notice of disagreement (NOD), the 
veteran reported that he arrived in Vietnam in July 
1967 and was sent to a location that had previously 
been overrun by the enemy.  He was initially assigned 
up north to work in clothing issue but they did not 
need his MOS skill so he performed perimeter guard 
duty and convoy duty.  He saw body parts at one 
location that had been blown up.  He related many 
instances of combat and violence. 

In May 1993, the veteran reported additional details 
and recalled names of others associated with stressful 
events.  He reported a mortar attack on his convoy 
near Bong Son on January 19, 1968.  He reported that 
he saw the corpses of over 200 people massacred at My 
Lai.   

In September 1993, the veteran testified before an RO 
hearing officer that he received Social Security 
Administration (SSA) disability benefits for PTSD.  He 
testified that when he arrived in Vietnam he was 
assigned to clothing issue but was then asked to 
choose between perimeter guard, convoy, or infantry 
duty.  He chose convoy duty, which led to spending a 
night at an artillery base that came under mortar 
attack.  He testified that some in the convoy got hit 
because they could not find the shelter in the dark.  
He saw Brown get hit.  The next day, on the way back, 
they were pinned down 5 or 6 hours during another 
attack.  The Marines were called in to help.  He 
mentioned that this incident occurred in February 
1968, or about six months before he went home.  He 
also testified concerning present PTSD symptoms.  

In November 1993, the RO received SSA records 
including a September 1991 disability determination.  
The primary diagnosis was major depression and the 
secondary diagnosis was PTSD.  In a September 1992 SSA 
disability determination, a primary diagnosis of 
affective disorders and a secondary diagnosis of 
anxiety-related disorders were assigned. 

A January 1995 Vet Center report notes recent 
inpatient treatment for PTSD at the Augusta VA Medical 
Center and that the veteran's PTSD required continued 
treatment. 

In August 1996, the veteran testified before a RO 
hearing officer that because he was assigned as a 
gunner on a convoy he was sent to the range to qualify 
on the 50-caliber machinegun, M60 machinegun, M79 
grenade launcher, and the rifle and pistol.  He 
testified that that after January 1968, he served 
mostly as a perimeter security guard.  He testified 
that he survived a nighttime mortar attack at Quang 
Tri.  He testified that his MOS was changed to 
Infantry.

At the hearing, the veteran and his representative 
submitted a copy of a DD-214 reflecting active 
military service from July 1966 to July 1969.  The DD-
214 reflects the award of the Combat Infantryman Badge 
(CIB) and completion of 11 B Infantry training and 
parachute rigger repairman training.  Under last duty 
assignment, the 530th Lt Maint, over the word Maint was 
printed in ink the word Infantry.  It differs 
dramatically from the DD 214 the veteran submitted in 
March 1972 and his personnel records.  

In March 1998, the veteran testified before the 
undersigned member of the Board that he performed some 
guard duty in Vietnam guarding the runway where Marine 
Corps jets landed.  He recalled that during a mortar 
attack on a convoy, his driver, named Cherokee 
Williams, was hit and died in his arms.  

In July 1998, the Board remanded the claim for further 
verification of claimed stressors.  

In September 1998, the veteran submitted three written 
statements purportedly of service comrades.  Each 
stated that the veteran served with convoys and 
operated a 50-caliber machinegun. 

In August 1999, the U.S. Armed Services Center for 
Research of Unit Records (hereinafter CRUR) (formerly 
ESG) reported that the 23rd Infantry Division was the 
Higher Headquarters of the 723rd Maint Bn from February 
to April 1968 Chu Lai Base came under enemy rocket and 
mortar attacks.  Chu Lai was the documented base area 
location.  The Tet Offensive Report from January 25, 
1968 to February 15, 1968 shows that the Chu Lai Base 
came under rocket and mortar attacks. Operational 
Report and Lessons Learned from the Americal Division 
Artillery show that from February to April 1968 the 
Chu Lai Base came under 5 rocket and mortar attacks 
sustaining casualties.

In August 2000, the veteran underwent another VA PTSD 
compensation and pension examination.  At that time he 
stated that he came under enemy attack during the Tet 
Offensive.  Other stressors were reported.  The Axis I 
diagnosis was PTSD, chronic.  

In December 2000, a service comrade submitted a letter 
in support of the veteran's claim.  The service 
comrade recalled seeing the veteran performing convoy 
duty in 1967 and having served as perimeter guards 
together.  He stated that he could count on the 
veteran when they came under enemy fire.

In July 2001, the veteran supplied additional details 
concerning his stressors.  He reported that his unit 
was located on the airfield at Chu Lai.  He reported 
drawing sniper fire while on feces burning detail.  He 
recalled that the Chu Lai ammo dump was hit by a 
mortar and was blown up.  He recalled that R. W. was 
shot in the head and killed on a convoy mission.  He 
recalled seeing a C-130 aircraft crash and kill all 15 
or 20 aboard.  He stated that he handled the body 
bags.  

Additional VA medical reports dated since that time 
continue to offer an Axis I diagnosis of PTSD.  

In January 2003, the veteran submitted two casualty 
reports that note that R. W. was killed in action in 
February 1968 by small arms fire in Quang Nam 
province.  E. W. was killed on April [redacted], 1968, by a 
rocket/mortar attack in Kontum Province.  

In May 2003, the veteran testified at a 
videoconference hearing before the undersigned member 
of the Board that he saw the soldier who took his own 
life with a grenade.

Analysis

During the appeal period, the regulation governing 
service connection for PTSD was revised.  In this 
case, the PTSD diagnosis appears to meet the criteria 
of both versions of the regulation.  Prior to March 
1997, 38 C.F.R. § 3.304(f) stated: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and 
a link, established by medical evidence, between 
current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed 
inservice stressor.

Effective from March 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the 
claimed in-service stressor in the absence of clear 
and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his 
service.  38 C.F.R. § 3.304(f) (2003); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

The veteran has submitted an obviously altered DD 214.  
As such, this document is not probative to the current 
issue.  In this regard, CRUR has confirmed that the 
veteran's unit was located at Chu Lai Base from 
January to April 1968.  During this time frame, Chu 
Lai Base came under enemy rocket and mortar attacks, 
particularly during the Tet Offensive.  

As such the Board finds that the veteran did come 
under enemy rocket and mortar attacks.  Thus, these 
stressors are verified.  Additionally the current 
diagnosis of PTSD is based, in part, on these 
stressors.  Accordingly with reasonable doubt resolved 
in the veteran's favor, it is the judgment of the 
Board that the veteran's PTSD is related to service.  
38 C.F.R. § 3.102.

Skin Disorder

Factual Background

The SMRs reflect that on a report of medical history 
completed in June 1966, the veteran did not report any 
previous skin disease and an examiner found the skin 
to be normal except for some scars.  A June 1968 
report notes that the right foot itched and the skin 
was peeling.  A January 1968 report notes rash of the 
groin.  March and May 1968 reports note tinea of the 
groin.  An October 1968 report notes follicular 
papules and pustules on the chin and scaling of the 
soles of the feet.  A December 1968 report notes a few 
papules in the beard area and that the chin was not 
being shaved.  The feet were noted to have done well 
but there was still some superficial scaling.  

In January 1969, pseudofolliculitis barbae (PFB) 
continued to preclude shaving but the feet were doing 
well.  During an examination in January 1969, the 
veteran checked "yes" to history of skin diseases.  
An examiner noted a rash of the face and neck and also 
noted treatment with no sequelae.  During a June 1969 
examination, the veteran again checked "yes" to a 
history of skin diseases and an examiner noted 
treatment for skin rash.  

A March 1971 examination report does not note a skin 
abnormality. On a report of medical history, the 
veteran checked "yes" to skin diseases and the 
examiner reported "dermatitis at times."  A May 1971 
report notes rash in groin area.  A May 1971 podiatry 
consultation report notes that a plantar keratosis was 
reduced and treated.  A June 1971 dermatology report 
notes that the veteran requested a shaving profile for 
PFB.  

On a report of medical history completed during his 
September 1971 separation examination, the veteran 
checked "yes" to history of skin diseases.  The 
September 1971 examination report notes tinea, barbae, 
cruris, and pedis.  An October 1971 treatment report 
notes complaint of rash on legs.  

The veteran applied for service connection for various 
disorders in April 1972, but he did not mention any 
skin disorder.  An April 1972 VA examination report 
does not address the skin.  

An April 1973 VA Medical Center dermatology 
consultation report that contains an anatomical 
diagram with scaly patches depicted on the feet, groin 
and buttocks, chest and neck.  The veteran reported 
that these scaly areas were first noted in Vietnam.  
The provisional diagnosis was generalized fungal 
infection of the skin.  

A January 1991 VA medical certificate notes, among 
others, that the veteran had a rash in the groin area 
for many years.  

In October 1991, the veteran claimed that he had a 
skin rash caused by exposure to herbicides and that he 
had a shaving profile during active service as well as 
other infected areas that have never gone away.  
According to an October 1991 rating decision, a claim 
of service connection for a skin rash due to Agent 
Orange exposure was deferred.  

In July 1992, the veteran requested that his service-
connected skin condition be reevaluated because it had 
worsened.   

In November 1993, the RO received SSA records.  These 
do not mention a skin disorder. 

The RO obtained a February 1995 VA dermatology 
consultation report that notes tinea pedis and a rash 
of the groin.  The examiner stated that the rash was 
not due to Agent Orange.  

In September 1995, the veteran reported that he had 
various skin lesions that he felt had been caused by 
Agent Orange.  He reported recent VA treatment. 

In August 1996, the veteran testified before an RO 
hearing officer that he has had a skin problem since 
active service that is manifested by scales and raw 
areas.  Transcript (TR) p. 11.    

A July 1997 VA hospitalization report notes, among 
others, chronic eczema, and a prescription for 
Tinactin(r) for the toes, webs, and feet. 

In March 1998, the veteran testified before the 
undersigned that he had skin lesions in various places 
and that a doctor told him that it must be due to 
herbicide.  Tr. p 10.  

In August 2000, the veteran underwent a VA skin 
diseases compensation and pension examination.  The 
examiner reviewed the claims files and recited the 
pertinent medical history.  The veteran reported 
periodic recurrences of his skin disorder.  The 
examiner noted that only the groin and buttocks had 
any significant symptoms.  The impression was chronic, 
recurrent rash in the groin and buttock area, fungal 
in nature.  The examiner stated, "It is certainly 
likely that this skin disorder is related to his 
period of active duty."  

In May 2003, the veteran testified at a 
videoconference hearing before the undersigned member 
of the Board that his present skin condition was the 
same as what he noticed in Vietnam. 

Analysis

The SMRs reflect that the veteran developed skin 
problems during active service.  The veteran was 
treated following service for skin problems.  
Additionally, the recent VA skin examiner has related 
the current skin disorders to active service.  No 
medical evidence has controverted this favorable 
medical opinion.  After consideration of all the 
evidence and testimony of record, the Board finds 
service connection for a skin disorder is warranted.  


ORDER

1.  Entitlement to service connection for PTSD is 
granted.

2.  Entitlement to service connection for a skin 
disorder is granted.


REMAND

Concerning the current claims, the claims file 
reflects that the veteran has not been adequately 
informed of the provisions of the VCAA.  Prior to 
Board adjudication, VA must inform him of the 
following four elements of the VCAA: (1) the 
information and evidence not of record that is 
necessary to substantiate the claim; (2) the 
information and evidence that VA will obtain; (3) the 
information and evidence that the veteran must submit; 
and (4) that he is to provide any pertinent evidence 
in his possession.

With respect to the claim for an increased rating for 
lumbosacral strain, the most recent compensation and 
pension examination was performed in August 2000 and 
the most recent SSOC addressing that issue was mailed 
to the veteran in December 2000.  Thus, the claim has 
not been evaluated under the new rating criteria for 
disabilities involving the spine, which were revised 
effective in September 2004.  The VA examination also 
indicates the presence of a disc disorder involving 
the lumbosacral spine.  The Board finds that the 
medical evidence raises the issue of entitlement to 
service connection for a disc disorder involving the 
lumbosacral spine.  The Board further finds that this 
issue is intertwined with the issue of an increased 
rating for the lumbosacral strain.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  In view of 
these facts the Board finds that a current examination 
is warranted  

Lastly, because the Board has granted service 
connection for PTSD and for a skin disability, and 
because other service connection and rating issues 
must be addressed during the remand period, the Board 
must also remand the claims for TDIU and for a 
temporary total evaluation under 38 C.F.R. § 4.29 for 
development and readjudication prior to Board 
consideration. 

Accordingly, the claim is remanded to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
obligations under the Veterans 
Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO 
should inform the veteran to 
submit copies of all evidence in 
his possession pertinent to his 
claims which have not been 
previously submitted. 38 C.F.R. 
§ 3.159(b)(1).  

2.  The RO is requested to 
schedule the veteran for VA 
examination by a neurologist to 
determine the severity of his 
lumbar spine disability and the 
severity and etiology for any disc 
disorder.  The claims folder must 
be made available to and reviewed 
by the examiner in conjunction 
with the examination.  All 
specialized testing deemed 
necessary should be conducted.  

The examination should include 
range of motion studies of the 
lumbosacral spine.  The examiner 
should identify and assess any 
objective evidence of pain.  The 
examiner should indicate whether 
the veteran has ankylosis.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The examiner should 
also express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups. 
The examiner should comment on the 
frequency and duration of any 
associated incapacitating episodes 
resulting from this disorder 
during the past 12 months.  

If a disc disorder is involving 
the lumbosacral spine is 
identified, the examiner is 
requested to render an opinion as 
to whether it is as likely as not 
that the disc disorder is related 
to service?  If no, whether it is 
as likely as not that the service 
connected low back disorder caused 
or aggravates the disc disorder?  
If either answer is in the 
affirmative, the examiner is 
requested to identify the nerve(s) 
involved and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete whether 
the degree is moderate, moderately 
severe, or severe.  A complete 
rational for any opinion expressed 
should be included in the report.  

3.  Thereafter the RO is requested 
to adjudicate the issue of service 
connection for a disc disorder 
involving the lumbosacral spine.  
If the benefit sought is not 
granted, the veteran should be 
notified of the denial and of his 
appellate rights.

4.  After the development 
requested above has been completed 
to the extent possible, the RO 
should readjudicate the claim the 
issue in appellate status.  The RO 
should consider all versions of 
the rating criteria, to include 
the old and revised rating for 
intervertebral disc syndrome if 
applicable.  If the benefits 
sought remain denied, the veteran 
and his representative should be 
furnished an SSOC and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, 
if in order.  

The veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 
must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



